In April, 1799, Joseph Parker, father of the plaintiffs in this Court, confessed a judgment before justice Pharo, of Monmouth county, in favor of Benjamin Paul. This judgment had been assigned to William Crammer, the defendantinthis Court, in April, 1807. In May following, Joseph Parker being dead, Crammer took out a citation in the nature of a scire facias, from Moses Robins, Esquire, of Burlington county, calling on the plaintiffs in certiorari, the sons of Joseph Parker deceased, to shew cause why judgment should not be entered against them, and execution in favor of Crammer, the assignee of the judgment. It does not appear that the Parkers appeared before the justice at all; but they sent their plea, 1st that they owed the plaintiff nothing ; and 2d the statute of limitations. The justice, on the production of a transcript from [*] Justice Pharo’s docket, with an assignment thereof, gave judgment against the sons of Joseph Parker, deceased, in favor of Crammer, the assignee. Various objections w'ore taken to this singular and unusual proceeding on the part of the plaintiffs in certiorari, the Parkers.
The Court took notice of only one error in the record of the justice, to wit: — That it did not appear in the citation summons, scire facias, or whatever name the process might be called, nor in any other of the proceedings, that the plaintiffs in this Court were the legal representatives of Joseph Parker deceased, or in any way liable to pay his debts; and ,on that ground Reversed the judgment.